DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		
	Claims 1 is rejected because it recites the claim limitation  “the received processed ultrasound image data corresponds to raw ultrasound data stored in a raw data buffer at the ultrasound machine”.  It is unclear and infinite how the received processed ultrasound image data corresponds to raw ultrasound data stored in a raw data buffer.  For examination purposes, the examiner assumes that the correspondence between the raw data and the processed ultrasound image data is that processing conducted on the raw data, results in the processed image data. 
	Claims 2-12 are rejected because they inherit deficiencies by nature of their dependency on claim 1.
Claims 13 is rejected because it recites the claim limitation  “the transmitted processed ultrasound image data corresponding to the raw ultrasound data stored in a raw data buffer”.  It is unclear and infinite how the transmitted processed ultrasound image data corresponds to raw ultrasound data stored in a raw data buffer.  For examination purposes, the examiner assumes that the correspondence between the raw data and the processed ultrasound image data is that processing conducted on the raw data, results in the processed image data. 
	Claims 14-19 are rejected because they inherit deficiencies by nature of their dependency on claim 13.
	Claim 19 is further rejected because it recites the limitation “the input”.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 20 is rejected because it recites the claim limitation “the received processed ultrasound image data corresponding to the raw ultrasound data stored in the raw data buffer”.  It is unclear and infinite how the received processed ultrasound image data corresponds to raw ultrasound data stored in a raw data buffer.  For examination purposes, the examiner assumes that the correspondence between the raw data and the processed ultrasound image data is that processing conducted on the raw data, results in the processed image data. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8, 9, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0058266 to Call et al. “Call”, in view of US2011/0055148 to Berg et al. “Berg”, and further in view of US2016/0173770 to Fosodeder et al. “Fosodeder”.

Regarding claim 1, Call discloses a method for acquiring raw ultrasound data from an ultrasound machine (“method of ultrasound imaging”, Paragraph 0007; “capturing raw echo data”, Paragraph 0032) using a wirelessly connected device (“personal computer”, Paragraph 
- receiving processed ultrasound image data from the ultrasound machine (“raw echo data may be beamformed, processed and displayed by software on any other suitably configured computational device or system, a such as a tablet or smart phone”, Paragraph 0119), 
wherein the received processed ultrasound image data corresponds to raw ultrasound data (“raw unbeamformed echo data “, Paragraph 0082; “raw echo data may be beamformed, processed and displayed by software on any other suitably configured computational device or system, a such as a tablet or smart phone”, Paragraph 0119) stored in a raw data buffer (“memory to store raw unbeamformed echo data”, Paragraph 0082; “raw data memory”, Paragraph 0088; Fig. 3, Ref. 220) at the ultrasound machine, 
wherein the raw data buffer is capable of storing a first time duration of raw ultrasound data (“store raw echo data corresponding to about six seconds of real-time display”, Paragraph 0105), and 
the received processed ultrasound image data requires less storage capacity (“data reduction methods”, Paragraph 0110) than the corresponding raw ultrasound data stored in the raw data buffer [Examiner notes that Call discloses in forming the processed images from raw data, data reduction methods may be used, which would read on the processed images being of smaller data or storage size than the raw data]
- storing the processed ultrasound image data in an image display buffer (“after passing through the image generation block 230, image data may then be stored in an image buffer memory 236”, Paragraph 0098; Fig. 4, Ref. 236), the image display buffer (Fig. 4, Ref. 236) being capable of storing a second time duration of processed ultrasound image data longer than the first time duration (“several seconds, minutes, or more” Paragraph 0131, which is greater than the about six seconds of real-time display on the raw data memory that reads on a raw 
Call further discloses being able to access prior live imaging session (Paragraphs 0037, 0121; Fig. 7).  Call discloses “hours, days or weeks later (i.e., any time after the session, even long after patient is physically present), a physician may use a personal computer or an imaging system to re-examine images produced during the examination session, where re-examination may include several processes that are only possible with access to raw echo data (Paragraph 0121) [Examiner notes: this can also be interpreted to where the re-examination may also include processes that does not require raw echo data].  Since the image data is stored in the image buffer memory (Fig. 4, Ref. 236), it is inherent that the image buffer memory would store image data from the live imaging (“images may be beamformed, processed, and displayed substantially in real-time, Paragraph 0110; “live imaging session”, Paragraph 0151) and also from any re-examination conducted by the physician (i.e. image data from live session and from prior sessions).  This would read on the image display buffer simultaneously storing image data from live session and prior sessions.
However, Call does not disclose the image display buffer also simultaneously stores previously-received processed ultrasound image data that has no corresponding raw ultrasound data stored in the raw data buffer.
Berg teaches a system and method for storing ultrasound information (Abstract).  Berg teaches generating a reference data file (Fig. 4A, Ref. 250) that includes both the raw ultrasound data and a set of parameters used to generate a reference image (Paragraph 0025).  The system utilizes the raw ultrasound data and subsequent sets of parameters to generate subsequent images that are each stored in a respective file (Fig. 4A, Refs. 252, 254, 256…N) (Paragraph 0025).  Each of the subsequent image file read on processed ultrasound image data 
Berg additionally teaches the ability of the system to delete a reference data file (Ref. 250) by operator input/request (Paragraph 0051).  Upon deletion, the subsequent image files 252, 254, 256 no longer contains a corresponding raw data that was found in Ref. 250, since each subsequent image file 252, 254, 256 does not include a copy of the set of raw ultrasound data to reduce the file size and therefore reduce the storage requirements for the ultrasound system (Paragraph 0051).  The subsequent image files would then read on previously-received process ultrasound image data that has no corresponding stored ultrasound data stored on the local memory (Ref. 190) since the subsequent image files may include one or a plurality of bitmaps or images (such as “jpegs”) that represent the subsequent images generated (Paragraph 0052), where the images are available even after the raw data file 250 is deleted (Paragraph 0052).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Call’s invention, wherein image buffer of call stores both received processed ultrasound image data corresponding to stored raw ultrasound data, and previously-received processed ultrasound image data that has no corresponding stored raw ultrasound data, as taught by Berg, in order to further reduce the overall memory storage requirement of the ultrasound system (Berg, Paragraph 0054) since as Call discloses the raw data requires a large amount of storage (i.e. “16 GB may store raw echo data corresponding to about six second of real-time display”, Paragraph 0105 of Call), by allowing the operator to selectively delete raw data, as taught, by Berg, would allow some of the memory storage to be freed, while still being able to review image data (images) that were acquired using the raw data.
The combination of Call and Berg would teach the image display buffer simultaneously stores: (i) the received processed ultrasound image data corresponding to the raw ultrasound 
However, the modifications of Call and Berg do not disclose receiving input selecting one or more images of the received processed ultrasound image data stored in the image display buffer;  transmitting information identifying the selected one or more images to the ultrasound machine, wherein the ultrasound machine identifies the raw ultrasound data, stored in the raw data buffer, that corresponds to the selected one or more images; and receiving the identified raw ultrasound data corresponding to the selected one or more images.
Fosodeder teaches a similar ultrasound system (Abstract) that includes an image buffer (Ref. 136) for storing processed frames of acquired ultrasound scan data that are not scheduled to be displayed immediately (Paragraph 0029) and a raw data buffer (“cine buffer”, Paragraph 0028, Ref. 138).  Fosodeder further teaches receiving input (“receive user input”, Paragraph 0027) selecting one or more images of the received processed ultrasound image data (“selecting an image of a cine sequence”, Paragraph 0027; “cine sequence is processed according to cine sequence acquisition processing parameters”, Paragraph 0031) stored in the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Call and Berg, wherein the method includes receiving input selecting one or more images of the received processed ultrasound image data stored in the image display buffer; transmitting information identifying the selected one or more images to the ultrasound machine, wherein the ultrasound machine identifies the raw ultrasound data, stored in the raw data buffer, that corresponds to the selected one or more images; and receiving the identified raw ultrasound data corresponding to the selected one or more images, as taught by Fosodeder, in order to be able to select and retrieve raw ultrasound data from processed ultrasound images to improve or enhance the images (Fosodeder, Paragraph 0012) since the processed ultrasound images are processed/optimized for real-time viewing and suffer from poor resolution and detail (Fosodeder, Paragraph 0004).

Regarding claim 2, the modifications of Call, Berg, and Fosodeder disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, the modifications of Call, Berg, and Fosodeder disclose an image display buffer that contains (i) the received processed ultrasound image data corresponding to the raw ultrasound data stored in the raw data buffer at the 
Fosodeder further teaches the images are viewable in a user interface that navigates images stored in the image display buffer.  Fosodeder teaches an image buffer 136 that stores processed images (Paragraph 0029) such as the processed image data for a real-time cine sequence (Paragraph 0030).  Fosodeder further teaches a display system 132 for presenting the processed images (Paragraph 0028) and a user input module 130 for selecting an image of a cine sequence (Paragraph 0027).  The combination of the display system and user input module reads on a user interface that can view (present) the processed images that are located in the image buffer.  Further, the ability to select respective images to retrieve the corresponding raw data (Paragraph 0030) reads on being able to navigate images stored in the image display buffer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Call, Berg, and Fosodeder, wherein wireless device of Call would include a user interface wherein the images are viewable and can navigates images stored in the image display buffer, as further taught by Fosodeder, in order to be able to allow a user to select processed images of a cine sequence for retrieval of the corresponding raw images, so that an enhanced version of the selected processed image can be obtained (Fosodeder, Paragraphs 0012, 0030).

Regarding claim 3, the modifications of Call, Berg, and Fosodeder disclose all the features of claim 2 above.
Fosodeder further teaches wherein prior to receiving input selecting the one or more images, the user interface is configured to display an image of the received processed 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Call, Berg, and Fosodeder, wherein prior to receiving input selecting the one or more images, the user interface is configured to display an image of the received processed ultrasound image data, and wherein the user interface indicates that corresponding raw ultrasound data is available to be retrieved from the ultrasound machine, as further taught by Fosodeder, in order to be able to enhance the visualization of selected individual images from a real time scan (Fosodeder, Paragraph 0032) by being able to retrieve raw data for enhancement through examination of the frames of the real time scan.

Regarding claim 5, the modifications of Call, Berg, and Fosodeder disclose all the features of claim 1 above.  
Call further discloses storing the received raw ultrasound data (“digitized raw echo data”, Paragraph 0111), corresponding to the selected one or more images (corresponding to desired 

Regarding claim 6, the modifications of Call, Berg, and Fosodeder disclose all the features of claim 1 above.  
Call further discloses  wherein prior to receiving the processed ultrasound image data, the method further comprises: receiving input indicating a raw ultrasound data collection mode of the ultrasound machine is to be activated (“initiate a capture process on the ultrasound imaging control system”, Paragraph 0111; “a capture process may be initiated by pressing an appropriately purposed button”, Paragraph 0111); and directing the ultrasound machine to activate the raw ultrasound data collection mode (“record some quantity of digitized raw echo data”, Paragraph 0111).  

Regarding claims 8 and 9, the modifications of Call, Berg, and Fosodeder disclose all the features of claim 6 above.  
Fosodeder teaches receiving an ultrasound image feed (“cine sequence”, Paragraphs 0012, 0027, 0030-0031) comprising the previously-received processed ultrasound image data displaying the ultrasound image feed (“The processed cine sequence and still image(s) may be displayed on the display system 134”, Paragraph 0030).  
Fosodeder further teaches wherein during receipt of the input indicating the raw ultrasound data collection mode at the ultrasound machine is to be activated (Fig. 2, Ref. 206; Paragraph 0035) , the method further comprises continuing to receive and display the ultrasound image feed, the ultrasound image feed comprising the received processed ultrasound image data (Paragraphs 0036).  Fosodeder teaches acquiring an initial cine-sequence (Paragraph 0030) and choosing frames of the cine-sequence for further processing (“user trigger”, Paragraph 0031).  Fosodeder further discloses that even once the enhanced 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Call, Berg, and Fosodeder, wherein the method includes, as taught by Fosodeder, in order to be able to select frames of the real-time scans for enhancement (Fosodeder, Paragraph 0032).

Regarding claim 13, Call discloses a method for transmitting raw ultrasound data from an ultrasound machine (“method of ultrasound imaging”, Paragraph 0007; “capturing raw echo data”, Paragraph 0032) to a wirelessly connected device (“personal computer”, Paragraph 0119; data transmission using Bluetooth, Paragraph 0119), the method comprising, at the ultrasound machine:
- acquiring raw ultrasound data (“capturing and recording raw echo data”, Paragraph 0035); - storing the acquired raw ultrasound data in a raw data buffer (“memory to store raw unbeamformed echo data”, Paragraph 0082; “raw data memory”, Paragraph 0088; Fig. 3, Ref. 220), wherein the raw data buffer is capable of storing a first time duration of raw ultrasound data (“store raw echo data corresponding to about six seconds of real-time display”, Paragraph 0105); 
- generating processed ultrasound image data from the raw ultrasound data (“raw echo data may be beamformed, processed and displayed by software on any other suitably configured computational device or system, a such as a tablet or smart phone”, Paragraph 0119), the processed ultrasound image data requiring less storage capacity (“data reduction methods”, Paragraph 0110) than the acquired raw ultrasound data [Examiner notes that Call discloses in forming the processed images from raw data, data reduction methods may be used, 
- transmitting the processed ultrasound image data to the wirelessly connected device (“raw echo data may be beamformed, processed and displayed by software on any other suitably configured computational device or system, a such as a tablet or smart phone”, Paragraph 0119), wherein the transmitted processed ultrasound image data is stored at the wirelessly connected device in an image display buffer (“after passing through the image generation block 230, image data may then be stored in an image buffer memory 236”, Paragraph 0098; Fig. 4, Ref. 236), the image display buffer being capable of storing a second time duration of processed ultrasound image data longer than the first time duration (“several seconds, minutes, or more” Paragraph 0131, which is greater than the about six seconds of real-time display on the raw data memory that reads on a raw data buffer), and 
wherein the image display buffer stores the transmitted processed ultrasound image data (“after passing through the image generation block 230, image data may then be stored in an image buffer memory 236”, Paragraph 0098) corresponding to the raw ultrasound data stored in the raw data buffer (data retrieved from the raw data memory, Paragraph 0097).
Call further discloses being able to access prior live imaging session (Paragraphs 0037, 0121; Fig. 7).  Call discloses “hours, days or weeks later (i.e., any time after the session, even long after patient is physically present), a physician may use a personal computer or an imaging system to re-examine images produced during the examination session, where re-examination may include several processes that are only possible with access to raw echo data (Paragraph 0121) [Examiner notes: this can also be interpreted to where the re-examination may also include processes that does not require raw echo data].  Since the image data is stored in the image buffer memory (Fig. 4, Ref. 236), it is inherent that the image buffer memory would store image data from the live imaging (“images may be beamformed, processed, and displayed substantially in real-time, Paragraph 0110; “live imaging session”, Paragraph 0151) and also 
However, Call does not disclose the image display buffer also simultaneously stores previously-transmitted processed ultrasound image data that has no corresponding raw ultrasound data stored in the raw data buffer.
Berg teaches generating a reference data file (Fig. 4A, Ref. 250) that includes both the raw ultrasound data and a set of parameters used to generate a reference image (Paragraph 0025).  The system utilizes the raw ultrasound data and subsequent sets of parameters to generate subsequent images that are each stored in a respective file (Fig. 4A, Refs. 252, 254, 256…N) (Paragraph 0025).  Each of the subsequent image file read on processed ultrasound image data corresponding to the raw ultrasound data. The reference data file 250 and the subsequent files 252 may be stored in a local memory in the processor (such as memory 190, Fig. 2).  
Berg additionally teaches the ability of the system to delete a reference data file (Ref. 250) by operator input/request (Paragraph 0051).  Upon deletion, the subsequent image files 252, 254, 256 no longer contains a corresponding raw data that was found in Ref. 250, since each subsequent image file 252, 254, 256 does not include a copy of the set of raw ultrasound data to reduce the file size and therefore reduce the storage requirements for the ultrasound system (Paragraph 0051).  The subsequent image files would then read on previously processed ultrasound image data that has no corresponding stored ultrasound data stored on the local memory (Ref. 190) since the subsequent image files may include one or a plurality of bitmaps or images (such as “jpegs”) that represent the subsequent images generated (Paragraph 0052), where the images are available even after the raw data file 250 is deleted (Paragraph 0052).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Call’s invention, wherein image buffer of call stores both processed ultrasound image data corresponding to stored raw ultrasound data, and previously processed ultrasound image data that has no corresponding stored raw ultrasound data, as taught by Berg, in order to further reduce the overall memory storage requirement of the ultrasound system (Berg, Paragraph 0054) since as Call discloses the raw data requires a large amount of storage (i.e. “16 GB may store raw echo data corresponding to about six second of real-time display”, Paragraph 0105 of Call), by allowing the operator to selectively delete raw data, as taught, by Berg, would allow some of the memory storage to be freed, while still being able to review image data (images) that were acquired using the raw data.
The combination of Call and Berg would teach the image display buffer simultaneously stores: (i) the transmitted ultrasound image data corresponding to the raw ultrasound data stored in the raw data buffer, and (ii) previously-transmitted processed ultrasound image data that has no corresponding raw ultrasound data stored in the raw data buffer, since Call discloses the image display buffer stores the transmitted processed ultrasound image data for a live imaging session and prior imaging sessions, where the raw ultrasound is stored in the raw data buffer, and in view of Berg, the raw data for prior imaging sessions can be deleted by the user (which is broadly interpreted as the user being able to select and delete the raw data of a imaging session), to save on the ultrasound system’s overall memory storage capacity.  The prior imaging session with the now deleted raw data, would still contain the images processed from the raw, for review in a later time.  The “remaining” images, after the raw data has been deleted would read on previously-transmitted processed ultrasound image data that has no corresponding raw ultrasound data stored in the raw data buffer.  The image buffer containing both the live imaging session image data and the prior session image data with the deleted raw data would read on the “simultaneously stores” limitation. 

Fosodeder teaches a similar ultrasound system (Abstract) that includes an image buffer (Ref. 136) for storing processed frames of acquired ultrasound scan data that are not scheduled to be displayed immediately (Paragraph 0029) and a raw data buffer (“cine buffer”, Paragraph 0028, Ref. 138).  Fosodeder further teaches receiving input (“receive user input”, Paragraph 0027) selecting one or more images of the received processed ultrasound image data (“selecting an image of a cine sequence”, Paragraph 0027; “cine sequence is processed according to cine sequence acquisition processing parameters”, Paragraph 0031) stored in the image display buffer (Paragraph 0029).  This reads on receiving information identifying one or more images selected from the transmitted processed ultrasound image data.  Fosodeder teaches transmitting information identifying the selected one or more images to the ultrasound machine (“trigger for selecting an image of an image of a cine sequence”, Paragraph 0027; Paragraph 0030), wherein the ultrasound machine identifies the raw ultrasound data, stored in the raw data buffer, that corresponds to the selected one or more images, and receiving the identified raw ultrasound data corresponding to the selected one or more images (“retrieve raw image data from the cine buffer 138 and process the image data for a still image having corresponding imaging and/or processing parameters in response to a trigger”, Paragraph 0030, Fosodeder).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Call and Berg, wherein the method includes receiving information identifying one or more images selected from the transmitted processed ultrasound image data, identifying the raw ultrasound 
Further, although Fosodeder does not teach a wireless device, applying the teachings of Fosodeder to the system of Call with a wireless device would read on transmit, to the wirelessly connected device, the raw ultrasound data, stored in the raw data buffer, corresponding to the selected one or more images.

Regarding claim 14, the modifications of Call, Berg, and Fosodeder disclose all the features of claim 13 above, including the wirelessly connected device. 
Call further discloses  wherein prior to receiving the processed ultrasound image data, the method further comprises: receiving direction that a raw ultrasound data collection mode of the ultrasound machine is to be activated (“initiate a capture process on the ultrasound imaging control system”, Paragraph 0111; “a capture process may be initiated by pressing an appropriately purposed button”, Paragraph 0111); and directing the ultrasound machine to activate the raw ultrasound data collection mode (“record some quantity of digitized raw echo data”, Paragraph 0111).  

Regarding claim 16 and 17, the modifications of Call, Berg, and Fosodeder disclose all the features of claim 14 above. 
Call discloses transmitting an ultrasound image feed to the wirelessly connected device (Paragraph 0119).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Call, Berg, and Fosodeder, wherein the method includes, as taught by Fosodeder, in order to be able to select frames of the real-time scans for enhancement (Fosodeder, Paragraph 0032).

Regarding claim 20, Call discloses a system for providing raw ultrasound data, comprising:
- an ultrasound machine configured (“ultrasound imaging system”, Paragraph 0023) to: 
- acquire raw ultrasound data (“capturing and recording raw echo data”, Paragraph 0035); 
- store the acquired raw ultrasound data in a raw data buffer (“memory to store raw unbeamformed echo data”, Paragraph 0082; “raw data memory”, Paragraph 0088; Fig. 3, Ref. 
- generate processed ultrasound image data from the raw ultrasound data, the processed ultrasound image data requiring less storage capacity than the acquired raw ultrasound data (“data reduction methods”, Paragraph 0110) [Examiner notes that Call discloses in forming the processed images from raw data, data reduction methods may be used, which would read on the processed images being of smaller data or storage size than the raw data]; and 
- transmit the processed ultrasound image data (“raw echo data may be beamformed, processed and displayed by software on any other suitably configured computational device or system, a such as a tablet or smart phone”, Paragraph 0119); and 
- a wirelessly connected device (“personal computer”, Paragraph 0119; data transmission using Bluetooth, Paragraph 0119) configured to: 
- receive processed ultrasound image data from the ultrasound machine (“raw echo data may be beamformed, processed and displayed by software on any other suitably configured computational device or system, a such as a tablet or smart phone”, Paragraph 0119; inherent that the wireless device receives the transmitted device), 
- store the processed ultrasound image data in an image display buffer (See Fig. 4, Ref. 236, is buffer of a remote system, Ref. 262), the image display buffer being capable of storing a second time duration of processed ultrasound image data longer than the first time duration (“several seconds, minutes, or more” Paragraph 0131, which is greater than the about six seconds of real-time display on the raw data memory that reads on a raw data buffer), and wherein the image display buffer stores: (i) the received processed ultrasound image data (“after passing through the image generation block 230, image data may then be stored in an 
Call further discloses being able to access prior live imaging session (Paragraphs 0037, 0121; Fig. 7).  Call discloses “hours, days or weeks later (i.e., any time after the session, even long after patient is physically present), a physician may use a personal computer or an imaging system to re-examine images produced during the examination session, where re-examination may include several processes that are only possible with access to raw echo data (Paragraph 0121) [Examiner notes: this can also be interpreted to where the re-examination may also include processes that does not require raw echo data].  Since the image data is stored in the image buffer memory (Fig. 4, Ref. 236) of a remote device, it is inherent that the image buffer memory would store image data from the live imaging (“images may be beamformed, processed, and displayed substantially in real-time, Paragraph 0110; “live imaging session”, Paragraph 0151) and also from any re-examination conducted by the physician (i.e. image data from live session and from prior sessions).  This would read on the image display buffer simultaneously storing image data from live session and prior sessions, at the wirelessly connected device.
However, Call does not disclose the image display buffer also simultaneously stores processed ultrasound image data, previously-received at the wirelessly connected device that has no corresponding raw ultrasound data stored in the raw data buffer.
Berg a system and method for storing ultrasound information (Abstract).  Berg teaches generating a reference data file (Fig. 4A, Ref. 250) that includes both the raw ultrasound data and a set of parameters used to generate a reference image (Paragraph 0025).  The system utilizes the raw ultrasound data and subsequent sets of parameters to generate subsequent images that are each stored in a respective file (Fig. 4A, Refs. 252, 254, 256…N) (Paragraph 0025).  Each of the subsequent image file read on processed ultrasound image data 
Berg additionally teaches the ability of the system to delete a reference data file (Ref. 250) by operator input/request (Paragraph 0051).  Upon deletion, the subsequent image files 252, 254, 256 no longer contains a corresponding raw data that was found in Ref. 250, since each subsequent image file 252, 254, 256 does not include a copy of the set of raw ultrasound data to reduce the file size and therefore reduce the storage requirements for the ultrasound system (Paragraph 0051).  The subsequent image files would then read on previously-received process ultrasound image data that has no corresponding stored ultrasound data stored on the local memory (Ref. 190) since the subsequent image files may include one or a plurality of bitmaps or images (such as “jpegs”) that represent the subsequent images generated (Paragraph 0052), where the images are available even after the raw data file 250 is deleted (Paragraph 0052).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Call’s invention, wherein image buffer of call stores both received processed ultrasound image data corresponding to stored raw ultrasound data, and previously-received processed ultrasound image data that has no corresponding stored raw ultrasound data, as taught by Berg, in order to further reduce the overall memory storage requirement of the ultrasound system (Berg, Paragraph 0054) since as Call discloses the raw data requires a large amount of storage (i.e. “16 GB may store raw echo data corresponding to about six second of real-time display”, Paragraph 0105 of Call), by allowing the operator to selectively delete raw data, as taught, by Berg, would allow some of the memory storage to be freed, while still being able to review image data (images) that were acquired using the raw data.
The combination of Call and Berg would then teach the image display buffer simultaneously stores: (i) the received processed ultrasound image data corresponding to the 
However, the modifications of Call and Berg do not disclose receive input selecting one or more images of the received processed ultrasound image data stored in the image display buffer; transmit information identifying the selected one or more images to the ultrasound machine; wherein the ultrasound machine is further configured to identify the raw ultrasound data, stored in the raw data buffer, corresponding to the selected one or more images; and transmit, to the wirelessly connected device, the raw ultrasound data, stored in the raw data buffer, corresponding to the selected one or more images.
Fosodeder teaches a similar ultrasound system (Abstract) that includes an image buffer (Ref. 136) for storing processed frames of acquired ultrasound scan data that are not scheduled 
Fosodeder further teaches receiving input (“receive user input”, Paragraph 0027) selecting one or more images of the received processed ultrasound image data (“selecting an image of a cine sequence”, Paragraph 0027; “cine sequence is processed according to cine sequence acquisition processing parameters”, Paragraph 0031) stored in the image display buffer (Paragraph 0029) and transmitting information identifying the selected one or more images to the ultrasound machine (“trigger for selecting an image of an image of a cine sequence”, Paragraph 0027; Paragraph 0030), wherein the ultrasound machine identifies the raw ultrasound data, stored in the raw data buffer, that corresponds to the selected one or more images, and receiving the identified raw ultrasound data corresponding to the selected one or more images (“retrieve raw image data from the cine buffer 138 and process the image data for a still image having corresponding imaging and/or processing parameters in response to a trigger”, Paragraph 0030, Fosodeder).
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Call and Berg, wherein the method includes receiving input selecting one or more images of the received processed ultrasound image data stored in the image display buffer; transmitting information identifying the selected one or more images to the ultrasound machine, wherein the ultrasound machine identifies the raw ultrasound data, stored in the raw data buffer, that corresponds to the selected one or more images; and receiving the identified raw ultrasound data corresponding to the selected one or more images, as taught by Fosodeder, in order to be able to select and retrieve raw ultrasound data from processed ultrasound images to improve or enhance the images (Fosodeder, Paragraph 0012) since the processed ultrasound images are processed/optimized for real-time viewing and suffer from poor resolution and detail (Fosodeder, Paragraph 0004).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Call, in view of Berg, further in view of Fosodeder, and further in view of US2005/0049500 to Babu et al. “Babu”.

Regarding claim 4, the modifications of Call, Berg, and Fosodeder disclose all the features of claim 2 above.
The modifications of Call, Berg, and Fosodeder discloses wherein prior to receiving input selecting the one or more images, the user interface is configured to display an image from the previously-received processed ultrasound image data (See claim 2 rejection above).
However, the modifications of Call, Berg, and Fosodeder do not disclose wherein the user interface does not indicate that corresponding raw ultrasound data is available to be retrieved from the ultrasound machine.  
Babu teaches a similar ultrasound imaging system (Paragraph 0016) wherein the user interface does not indicate that a corresponding ultrasound is available to be retrieved from the ultrasound machine (Paragraph 0034).  Babu discloses using a thumbnail image to indicate when the source image data is otherwise unavailable (Paragraph 0034), which reads on not indicating that a corresponding ultrasound is available to be retrieved, since Babu teaches indicating when the source image data is not able to be retrieved.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described Call, Berg, and Fosodeder, wherein the user interface does not indicate that corresponding raw .

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Call, in view of Berg, further in view of Fosodeder, and further in view of US 2009/0203996 to Thiele et al. “Thiele”.

Regarding claim 7, the modifications of Call, Berg, and Fosodeder disclose all the features of claim 6 above.  
However, the modifications of Call, Berg, and Fosodeder do not disclose operating in an imaging mode where the previously-received processed ultrasound image data is received, and no corresponding raw ultrasound data is stored in the raw data buffer at the ultrasound machine.
Thiele teaches operating in an imaging mode where the previously-received processed ultrasound image data is received, and no corresponding raw ultrasound data is stored in the raw data buffer at the ultrasound machine (Paragraph 0061).  Thiele teaches a post-acquisition mode (i.e., no longer acquiring live data) to manipulate the previously acquired imaging data (Paragraph 0061), wherein the acquired ultrasound data is stored on a disk such as a DVD (Paragraph 0051).  Therefore this reads on operating in an imaging mode where the previously-received processed ultrasound image data is received (post-acquisition mode, Paragraph 0061) and no corresponding raw ultrasound data is stored in the raw data buffer at the ultrasound machine, (Thiele teaches the data is stored in longer term memory such as a DVD, Paragraph 0051).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Call, Berg, and Fosodeder, wherein the method includes operating in an imaging mode where the 

Regarding claim 15, the modifications of Call, Berg, and Fosodeder disclose all the features of claim 14 above.
However, the modifications of Call, Berg, and Fosodeder do not disclose operating in an imaging mode where the previously-received processed ultrasound image data is generated, and no corresponding raw ultrasound data is stored in the raw data buffer at the ultrasound machine.
Thiele teaches operating in an imaging mode where the previously-received processed ultrasound image data is generated, and no corresponding raw ultrasound data is stored in the raw data buffer at the ultrasound machine (Paragraph 0061).  Thiele teaches a post-acquisition mode (i.e., no longer acquiring live data) to manipulate the previously acquired imaging data (Paragraph 0061), wherein tomographic slices or images can be generated in the post-acquisition mode (Paragraph 0061).  The acquired ultrasound data is stored on a disk such as a DVD (Paragraph 0051).  Therefore this reads on operating in an imaging mode where the previously-received processed ultrasound image data is generated (post-acquisition mode, Paragraph 0061) and no corresponding raw ultrasound data is stored in the raw data buffer at the ultrasound machine, (Thiele teaches the data is stored in longer term memory such as a DVD, Paragraph 0051).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Call, Berg, and Fosodeder, wherein the method includes operating in an imaging mode where the previously-received processed ultrasound image data is received, and no corresponding raw .

Claims 10-12, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Call, in view of Berg, further in view of Fosodeder, and further in view of US2004/0133105 to Ostrovsky et al. “Ostrovsky”.

Regarding claims 10 and 11, Call, Berg, and Fosodeder disclose all the features of claim 6 above.  
Call discloses wherein the input indicating the raw ultrasound data collection mode of the ultrasound machine is to be activated comprises pressing of a button on a user interface provided on one of the ultrasound machine and the wirelessly connected device (Paragraph 0111).  Call discloses initiating a capture process on the ultrasound imaging control system to obtain digitized raw echo data (Paragraph 0111) by pressing an appropriately purposed button 110 (Paragraph 0111) or by remote control via a network connection (Paragraph 0111).
However, the modifications of Call, Berg, and Fosodeder do not disclose the received input indicating the raw ultrasound data collection mode of the ultrasound machine is to be deactivated comprises a release of the button.
Ostrovsky teaches wherein the received input indicating the raw ultrasound data collection mode of the ultrasound machine is to be deactivated comprises a release of the button (Paragraph 0062).  Ostrovsky teaches initiating automated ultrasonic scanning via a foot-switch (Ref. 27) (Paragraph 0060) and terminating the imaging scan by simply releasing the foot-switch (Paragraph 0062).  The ultrasound terminating the imaging scan further reads on receiving input indicating the raw ultrasound data collection mode of the ultrasound machine is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Call, Berg, and Fosodeder, wherein the received input indicating the raw ultrasound data collection mode of the ultrasound machine is to be deactivated comprises a release of the button, as taught by Ostrovsky, in order to provide a mechanism for a physician to terminate the scan at any time (Ostrovsky, Paragraph 0062).

Regarding claim 12, the modifications of Call, Berg, and Fosodeder disclose all the features of claim 1 above, including receiving the input selecting one or more images from the received processed ultrasound image data stored in the image display buffer.
However, the modifications of Call, Berg, and Fosodeder do not explicitly disclose receiving input to stop ultrasound data acquisition at the ultrasound machine directing the ultrasound machine to stop ultrasound data acquisition.
Ostrovsky teaches receiving input to stop ultrasound data acquisition at the ultrasound machine and directing the ultrasound machine to stop ultrasound data acquisition (Paragraph 0062).  Ostrovsky teaches initiating a termination signal by releasing a foot switch, which would terminate the ultrasound image scan (Paragraph 0062).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Call, Berg, and Fosodeder, wherein the method includes receiving input to stop ultrasound data acquisition at the ultrasound machine directing the ultrasound machine to stop ultrasound data acquisition, as taught by Ostrovsky, in order to stop the imaging scan (Ostrovsky, Paragraph 0062) and proceed to processing the data for image generation (Ostrovsky, Paragraph 0032).

Regarding claim 18, the modifications of Call, Berg, and Fosodeder disclose all the features of claim 14 above. 
However, the modifications of Call, Berg, and Fosodeder do not disclose receiving direction from the wirelessly connected device to deactivate the raw ultrasound data collection mode and deactivating the raw ultrasound data collection mode, such that additional raw ultrasound data is acquired for generation of additional processed ultrasound image data, without storage of the additional raw ultrasound data in the raw data buffer.
Ostrovsky discloses receiving direction from the wirelessly connected device to deactivate the raw ultrasound data collection mode (See claim 10 and 11 rejections above) deactivating the raw ultrasound data collection mode, such that additional raw ultrasound data is acquired for generation of additional processed ultrasound image data, without storage of the additional raw ultrasound data in the raw data buffer (See claim 10 and 11 rejection above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Call, Berg, and Fosodeder, wherein receiving direction from the wirelessly connected device to deactivate the raw ultrasound data collection mode; and deactivating the raw ultrasound data collection mode, such that additional raw ultrasound data is acquired for generation of additional processed ultrasound image data, without storage of the additional raw ultrasound data in the raw data buffer, as taught by Ostrovsky, in order to provide a mechanism for a physician to terminate the collection of scan data.

Regarding claim 19, the modifications of Call, Berg, Fosodeder and Ostrovsky disclose all the features of claim 18 above.
Call discloses wherein the input indicating the raw ultrasound data collection mode of the ultrasound machine is to be activated comprises pressing of a button on a user interface provided on one of the ultrasound machine and the wirelessly connected device (Paragraph 
However, the modifications of Call, Berg, and Fosodeder do not disclose the received input indicating the raw ultrasound data collection mode of the ultrasound machine is to be deactivated comprises a release of the button.
Ostrovsky teaches wherein the received input indicating the raw ultrasound data collection mode of the ultrasound machine is to be deactivated comprises a release of the button (Paragraph 0062).  Ostrovsky teaches initiating automated ultrasonic scanning via a foot-switch (Ref. 27) (Paragraph 0060) and terminating the imaging scan by simply releasing the foot-switch (Paragraph 0062). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Call, Berg, and Fosodeder, wherein the received input indicating the raw ultrasound data collection mode of the ultrasound machine is to be deactivated comprises a release of the button, as taught by Ostrovsky, in order to provide a mechanism for a physician to terminate the scan at any time (Ostrovsky, Paragraph 0062).

Response to Arguments
Applicant’s arguments, see Pages 3-8, filed 12 November 2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art to Berg (US2011/0055148), which combined with previously disclosed prior art to Call and Fosodeder would teach the limitations of the independent claims 1, 13, and 20, and more specifically regarding the simultaneous storing in the image memory buffer of received processed ultrasound image data .  
Berg teaches storing processed ultrasound image data that has raw data associated with the processed image data, and also processed ultrasound image data where the raw data has been deleted after acquisition to save on system memory capacity, while keeping the processed image data so that the image data can be reviewed, which when combined with the system of Call, where the image display memory contains both processed image data from a live imaging session, and processed imaging data from prior imaging session, would read on the contended claim limitation regarding the simultaneous storing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793